Name: Council Regulation (EEC) No 3231/90 of 5 November 1990 establishing Community supervision for the imports of certain agricultural products originating in the Canary Islands (1991)
 Type: Regulation
 Subject Matter: trade;  trade policy;  regions of EU Member States
 Date Published: nan

 No L 310/6 Official Journal of the European Communities 9 . 11 . 90 COUNCIL REGULATION (EEC) No 3231/90 of 5 November 1990 establishing Community supervision for the imports of certain agricultural products originating in the Canary Islands (1991) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands ( ¢), and in particular Articles 4, 6 and 10 thereof, Having regard to the proposal from the Commission, Whereas, in Regulation (EEC) No 1391 /87, the Council decided, for certain agricultural products originating in the Canary Islands, upon a progressive reduction of the customs duties applicable in the limits of reference quan ­ tities with the possibility for the Community to replace in future the facilities by a system of tariff quotas if it should appear that under the preferential system imported quan ­ tities exceed, during the course of a determined year, the reference quantities laid down, and if simultaneously these imports cause damage on the Community market ; Whereas, in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the products and, if necessary, to put into application the arrangements provided for in Article 4 (2) of Regulation (EEC) No 1391 /87, the products are subject to statistical surveillance ; Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the are re entered with the customs authorities for free circulation ; whereas, therefore, it is appropriate to establish, reference quantities for those products listed in the Annex ; HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into the Community of certain goods origi ­ nating in the Canary Islands shall be subject to statistical supervision and to annual reference quantities. The description of the goods referred to in the preceding subparagraph, their order numbers, their CN codes and the levels and periods of application of the reference quantities are indicated in the annexed table. 2. Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate. If the movement certificate is submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation. The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as communicated to the Statis ­ tical Office of the European Communities. Article 2 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 3 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and direcdy applicable in all Member States . Done at Brussels, 5 November 1990 . For the Council The President C. VITALONE O OJ No L 133, 22. 5. 1987, p. 5. 9. 11 . 90 Official Journal of the European Communities No L 310/7 ANNEX Order No CN code (') Description Reference quantity (tonnes) 17.0001 0804 40 10 ' 0804 40 90 . Avocados, from 1 January to 31 December " - 2100 17.0003 ex 080710 90 Melons each weighing 600 grams or less, from 1 January to 31 March 100 17.0005 ex 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.), from 1 January to 30 April 100 (') Taric code : 0807 10 90'13 080710 90*17 0810 90 10*10 /